DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/18/2021 for application number 17/178,324. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-12 are presented for examination.

Priority
This application has claimed the benefit of Japanese Application Number JP2020-051296 filed on 03/23/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2021 and 06/09/2022 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic Device and Method for Displaying Content within a Smart Watch.

References Cited but not Used
Chen (US 2021/0349611 A1) – describes a smart watch with a plurality of display regions with corresponding graphic elements and related information displayed around the display space.
Yoo (US 2015/0186030 A1) – describes a smart watch to display information in different regions and allows a user to manipulate the display to alter the locations of the display information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno (US 2017/0115752 A1).

Regarding claim 1, Matsuno teaches an electronic device comprising: 
a display configured to perform display in a non-rectangular display range [Figs. 1-2, (120), Para. 69, circular display of a smart watch]; 
an information acquisition sensor [Figs. 1-2, (140), Para. 74, memory for storing information]; and 
at least one processor [Figs. 1-2, (110), Para. 73, processor to execute information stored in memory], wherein the processor allocates information acquired from the information acquisition sensor to any of a plurality of display regions having different sizes or shapes within the display range [Fig. 3, Para. 80, a display having a plurality of regions to display information (i.e. AR1, AR2, AR3, etc.)], and 
the information is displayed on the display in a different display mode depending on whether the information is allocated to a first display region or to a separate display region out of the plurality of display regions [Figs. 10-16, Paras. 145-151, displaying content within each region based on the other regions’ displayed content (i.e. enlarging the focused region to present a larger graph or gauge)].

Regarding claim 2, Matsuno teaches all of the limitations of claim 1 as described above. Matsuno further teaches wherein the display range is circular, the information includes a graphic element [Fig. 10, (AC), Para. 145, AC icon representing a level of pulse rate in zones] and related information [Fig. 10, Para. 145, “Zone 3”] related to the graphic element to be expressed, the first display region includes a first rim part serving as a part of a rim part of the display [Fig. 10, Para. 145, displaying information at multiple regions of the display, each having a rim or outer edge (i.e. rim)], the graphic element is arranged farther from the first rim part than the related information in a case of being displayed in the first display region [Fig. 10, Para. 145, the related information is displayed closer to the outer edge than the graphic element], the separate display region includes a second display region having a second rim part serving as a different rim part from the first rim part [Fig. 10, (AR4, AR3), Para. 150, another set of regions having different outer edge portions different from AR1], and the graphic element displayed in the second display region is arranged farther from the second rim part than the related information [Figs. 10, 14-15, Para. 150, the related information is displayed closer to the outer edge than the graphic element].

Regarding claim 3, Matsuno teaches all of the limitations of claim 2 as described above. Matsuno further teaches wherein the first display region is arranged on a 12 o'clock side of the display [Fig. 10, (AR1), Paras. 145-150, display area at the top (i.e. 12 o’clock)], and the second display region is arranged on a 6 o'clock side of the display [Fig. 10, (AR3, AR4), Paras. 145-150, display area(s) at the bottom (i.e. 6 o’clock)].

Regarding claim 4, Matsuno teaches all of the limitations of claim 3 as described above. Matsuno further teaches wherein, in a case in which the information is displayed in the first display region, the related information is arranged further on the 12 o'clock side than the graphic element [Fig. 10, (AR1), Para. 145, the related information is displayed closer to the outer edge than the graphic element], and in a case in which the information is displayed in the second display region, the related information is arranged further on the 6 o'clock side than the graphic element [Fig. 10, (AR3, AR4), Paras. 145-150, the related information is displayed closer to the outer edge than the graphic element].

Regarding claim 5, Matsuno teaches all of the limitations of claim 2 as described above. Matsuno further teaches wherein arrangement of the graphic element and the related information is changed to cause the display mode of the information to be changed [Figs. 10-16, Paras. 145-151, changing the focus region changes the display mode to alter each display region].

Regarding claim 6, Matsuno teaches all of the limitations of claim 2 as described above. Matsuno further teaches wherein the graphic element is a graph or a gauge [Figs. 10-11, Paras. 145-146, display the graphic element as a gauge (i.e. pulse rate level) or graph (i.e. line graph representing altitude)], and the display mode of the information is changed depending on whether the graphic element is the graph or the gauge [Figs. 10-11, Paras. 145-147, changing the display mode based on the focused region, enlarging or minimizing the graphic element].

Regarding claim 7, Matsuno teaches all of the limitations of claim 6 as described above. Matsuno further teaches wherein the graph shows values at least at a plurality of time points [Fig. 11, Paras. 146-147, line graph displaying altitude at different times], and the gauge shows a value only at one time point [Fig. 10, Para. 145, displaying the current pulse rate level].

Regarding claim 8, Matsuno teaches all of the limitations of claim 6 as described above. Matsuno further teaches wherein the display range includes the first display region [Fig. 10, (AR1), Para. 145], the second display region [Fig. 10, (AR3, AR4), Paras. 145-150], and a third display region located between the first display region and the second display region [Fig. 10, (AR2, AR5), Paras. 145-151, displaying more regions between each other], the information includes the graph in a case of being allocated to the first display region or the second display region [Figs. 10-16, Paras. 145-151, displaying a graph or gauge in the first and second regions (AR1, AR3, AR4)], and the information includes the gauge in a case of being allocated to the third display region [Figs. 10-16, Paras. 145-151, displaying at least a gauge in the middle region (AR5) azimuth graphic element].

Regarding claim 9, Matsuno teaches all of the limitations of claim 8 as described above. Matsuno further teaches wherein the display mode of a display content allocated to the third display region is changed in accordance with a display content allocated to the first display region or the second display region [Figs. 10-16, Paras. 145-151, changing the display mode based on the current focused region, enlarging or minimizing the graphic element in each region].

Regarding claim 11, Matsuno teaches an electronic device control method executed by a processor [Figs. 1-2, (110), Para. 73, processor to execute information stored in memory] of an electronic device including a non-rectangular display [Figs. 1-2, (120), Para. 69, circular display of a smart watch] and an information acquisition sensor [Figs. 1-2, (140), Para. 74, memory for storing information], the electronic device control method comprising: 
a display region allocation step of selectively allocating information acquired from the information acquisition sensor to any of a plurality of display regions having different sizes or shapes within a display range of the display [Figs. 3, 10-16, Paras. 80, 145-151, a display having a plurality of regions to display information (i.e. AR1, AR2, AR3, etc.) each having their own size and information content], 
wherein the information is displayed on the display in a different display mode depending on whether the information is allocated to a first display region or to a separate display region out of the plurality of display regions [Figs. 10-16, Paras. 145-151, displaying content within each region based on the other regions’ displayed content (i.e. enlarging the focused region to present a larger graph or gauge)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (US 2017/0115752 A1) in view of Chen (US 2019/0339860 A1).

Regarding claim 10, Matsuno teaches an electronic device comprising: 
a non-rectangular display [Figs. 1-2, (120), Para. 69, circular display of a smart watch]; 
an information acquisition sensor [Figs. 1-2, (140), Para. 74, memory for storing information]; and 
a processor [Figs. 1-2, (110), Para. 73, processor to execute information stored in memory], 
wherein the processor selectively allocates information acquired from the information acquisition sensor to any of a plurality of display regions provided within a display range of the display and having different sizes or shapes [Figs. 3, 10-16, Paras. 80, 145-151, a display having a plurality of regions to display information (i.e. AR1, AR2, AR3, etc.) each having their own size and information content], and
the information is displayed on the display in a different display mode depending on the allocated display region out of the plurality of display regions [Figs. 10-16, Paras. 145-151, displaying content within each region based on the other regions’ displayed content (i.e. enlarging the focused region to present a larger graph or gauge)].
 
But, Matsuno does not explicitly teach in a case in which a part of the information allocated to the display region protrudes into a separate display region different from the display region, and in which the part interferes with information displayed in the separate display region, the display mode of the information is changed.
However, Chen teaches in a case in which a part of the information allocated to the display region protrudes into a separate display region different from the display region, and in which the part interferes with information displayed in the separate display region, the display mode of the information is changed [Fig. 10M, (1056, 1058), Para. 317, displaying the related information in a different location within the region depending on where the graphic element is to be displayed (i.e. hands of clock move so information has to move to not occlude)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the smart watch display of Matsuno and incorporate the moveable content within a smart watch of Chen to allow the system to display a plurality of information with dynamic content without the worry of overlapping information.
A person having ordinary skill in the art would have been motivated to modify and include the moveable content within a smart watch to allow the user to view all content in the dynamic form so as not to occlude any one information item from another, creating an efficient and user friendly interface.

Regarding claim 12, Matsuno teaches an electronic device control method executed by a processor [Figs. 1-2, (110), Para. 73, processor to execute information stored in memory] of an electronic device including a non-rectangular display [Figs. 1-2, (120), Para. 69, circular display of a smart watch] and an information acquisition sensor [Figs. 1-2, (140), Para. 74, memory for storing information], the electronic device control method comprising:
a display region allocation step of selectively allocating information acquired from the information acquisition sensor to any of a plurality of display regions having different sizes or shapes within a display range of the display [Figs. 3, 10-16, Paras. 80, 145-151, a display having a plurality of regions to display information (i.e. AR1, AR2, AR3, etc.) each having their own size and information content]; and 
a display step of displaying the information in a display mode corresponding to the display region to which the information is allocated [Figs. 10-16, Paras. 145-151, displaying content within each region based on the other regions’ displayed content (i.e. enlarging the focused region to present a larger graph or gauge)].

But, Matsuno does not explicitly teach wherein, in the display mode changing step, in a case in which a part of the information allocated to the display region protrudes into a separate display region different from the display region, and in which the part interferes with information displayed in the separate display region, the display mode of the information is changed.
However, Chen teaches wherein, in the display mode changing step, in a case in which a part of the information allocated to the display region protrudes into a separate display region different from the display region, and in which the part interferes with information displayed in the separate display region, the display mode of the information is changed [Fig. 10M, (1056, 1058), Para. 317, displaying the related information in a different location within the region depending on where the graphic element is to be displayed (i.e. hands of clock move so information has to move to not occlude)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the smart watch display of Matsuno and incorporate the moveable content within a smart watch of Chen to allow the system to display a plurality of information with dynamic content without the worry of overlapping information.
A person having ordinary skill in the art would have been motivated to modify and include the moveable content within a smart watch to allow the user to view all content in the dynamic form so as not to occlude any one information item from another, creating an efficient and user friendly interface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179